Citation Nr: 0716046	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  99-01 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a gynecological 
disability.  

2. Entitlement to service connection for a bilateral knee 
disability.  

3. Entitlement to service connection for a psychiatric 
disorder to include post-traumatic stress disorder. 

4. Entitlement to service connection for a dental disability.  

5. Entitlement to service connection for migraine headaches.  

6. Entitlement to a rating higher than 10 percent of hallux 
valgus of the right foot. 

7. Entitlement to a rating higher than 10 percent for hallux 
valgus of the left foot. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and Ms. A. 

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION


The appellant served on active duty for training from May 
1985 to December 1985 and on active duty from December 1990 
to May 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in July 1998 and in 
August 2000, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama. 

In August 2003, the veteran appeared at a hearing before the 
undersigned.  A transcript of the hearing is in the record.  
At the hearing and on the record, the veteran withdrew from 
her appeal the claims of service connection for hoarseness, a 
breast condition, and insomnia. 

In December 2006, the RO furnished the appellant a statement 
of the case on the claim for disability compensation under 
38 U.S.C. § 1151 for residuals of root canals of teeth 
numbers 14 and 19.  As a substantive appeal, pertaining to 
the claim, is not in the record before the Board, the Board 
lacks appellate jurisdiction to review the claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

On the claims for service connection, the appellant served in 
the Army Reserve and service department medical records 
contain relevant entries for the period from 1986 to 1989, 
but the dates of the appellant's periods of active duty for 
training, other than the dates in 1985, or inactive duty 
training are not documented. 

On the claim of service connection for a gynecological 
disability, in October 1985 while on active duty for 
training, there was a pre-service history of cryosurgery for 
a questionable abnormal PAP smear.  In March 1987, the 
pertinent finding was endometritis.  At the time history 
included cryosurgery in 1985 for a gynecological condition.  
In November 1990, prior to the period of active duty, a 
gynecological cytology revealed an inflammation associated 
with cellular changes.  Later while on active duty in January 
1991, history included cryosurgery in 1988 and a Class IV PAP 
smear in December 1990, and the pertinent finding was 
bacterial vaginosis.  After service, abnormal uterine 
bleeding was documented in 1993.  In June and July 1999, the 
appellant was hospitalized for memorrhagia and multiple 
uterine leiomyomata.  

On the claim of service connection for a bilateral knee 
disability, the service medical records are negative for any 
knee abnormality.  On the VA Persian Gulf evaluation in May 
1994, the appellant complained of painful knees.  On VA 
examination in May 1998, the diagnosis was arthralgia. In 
October 1998, a private physician reported internal 
derangement of each knee, and in November 1998, the appellant 
was to have arthroscopic surgery. 

On the claim of service connection for a psychiatric disorder 
to include post-traumatic stress disorder, the appellant has 
described two in-service stressors. One stressor involved the 
evacuation of children and the other stressor was a sexual 
assault.

On the claim of service connection for a dental disability, a 
sick slip from the service department documents excision of a 
tooth in June 1989 at the 75th Field Hospital, but the 
records of treatment are not in the appellant's file.  In a 
statement in support of claim, dated in December 1991, the 
appellant reported that she had a copy of her dental records.  

On the claim of service connection for migraine headaches, VA 
records, dated in September 1998, include the impression of 
headaches probably secondary to recurrent sinusitis or 
tension.  Private medical records, dated in 1998, disclose a 
history of headaches since 1991 and the diagnosis was 
migraine headaches. 

On the claims for increase for service-connected hallux 
valgus of each foot, under 38 C.F.R. § 3.327(a), a 
reexamination is warranted if the evidence shows that there 
has been a material change in a disability.  On the basis of 
the evidence of record, it appears that the veteran's 
symptoms may have worsened since she was last examined by VA 
in May 1998, and reexamination is necessary to determine the 
current severity of the disability.  

Under the duty to notify and the duty to assist, further 
procedural and evidentiary development is needed before 
deciding the claims on the merits.  Accordingly, the case is 
REMANDED for the following action:

1. Ensure VCAA compliance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 

2. Verify the appellant's periods of 
active duty for training and inactive 
duty training from 1986 to 1989 and after 
May 1991 with the Army Reserve or the 
Alabama National Guard.

3. Obtain the unit history of the 251st 
Evacuation Hospital in Southwest Asia 
from January 1991 to May 1991. 

4. Obtain the complete hospital record, 
including the operation report, for 
surgery at the Birmingham VAMC in June 
and July 1999. 

5. Ask the appellant to submit any dental 
records, including service department 
dental records, specifically, the records 
pertaining to the excision of a tooth in 
June 1989; and any records, pertaining to 
knee surgery in November 1998 or 
thereafter, and any records, pertaining 
to migraine headaches after 1998. 

6. Schedule the appellant for a 
gynecological examination to determine 
whether it is at least as likely as not 
that any current gynecological disorder 
to include dysplasia, abnormal uterine 
bleeding, uterine fibroids, or uterine 
cysts, is related to service.  In 
formulating the opinion, please consider 
the following:

There is a pre-service history of 
cryosurgery for a questionable 
abnormal PAP smear in 1985; in 
November 1990, prior to the period 
of active duty, a gynecological 
cytology revealed an inflammation 
associated with cellular changes; 
while on active duty in January 
1991, history included cryosurgery 
in 1988 and a Class IV PAP smear in 
December 1990, and the pertinent 
finding was bacterial vaginosis; 
after service, abnormal PAPs and 
abnormal uterine bleeding were 
documented in 1993 and 1994, 
resulting in a loop excision 
procedure, and in June and July 
1999, the appellant was hospitalized 
for memorrhagia and multiple uterine 
leiomyomata. 



Also, please comment on whether the 
record supports a finding of a pre-
service gynecological condition, 
manifested by abnormal PAP smears and, if 
so, whether the pre-existing condition 
increased in severity beyond the natural 
progression of the disease. 

Also, the term "at least as likely as 
not" does not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  

If the requested opinion cannot be 
provided without resort to speculation, 
please so state.

7. On the claims of service connection 
for a bilateral knee disability, dental 
disability, or migraine headaches, if 
additional pertinent evidence is 
obtained, determined if a VA medical 
examination or medical opinion is 
necessary to decide the claims. 

8. On the claim of service connection for 
psychiatric disorder to include post-
traumatic stress disorder, if additional 
pertinent evidence is obtained as to the 
in-service stressors, that is, the 
evacuation of children or the sexual 
assault, determined if a VA medical 
examination or medical opinion is 
necessary to decide the claim. 

9. Schedule the appellant for a VA 
examination to determine the current 
severity of the service-connected hallux 
valgus of each foot. 



10. After the requested development has 
been completed, adjudicate the claims.  
If any benefit sought on appeal remains 
denied, furnish the appellant a 
supplemental statement of the case and 
return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

